ACCEPTED
                                                                    03-14-00737-CV
                                                                            7670985
                                                         THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                               11/4/2015 1:23:43 AM
                                                                  JEFFREY D. KYLE
                                                                             CLERK
                 No. 03-14-00737-cv
        _____________________________________
                                                FILED IN
              IN THE THIRD COURT OF APPEALS
                                         3rd COURT OF APPEALS
                    AUSTIN, TEXAS            AUSTIN, TEXAS
                                         11/4/2015 1:23:43 AM
        _____________________________________
                                              JEFFREY D. KYLE
                                                   Clerk
  CHASE CARMEN HUNTER, APPELLANT/PLAINTIFF v. DAVID
  MATTAX IN HIS OFFICIAL CAPACITY AS COMMISSIONER OF
  INSURANCE, AND THE TEXAS DEPARTMENT OF INSURANCE,
                 APPELLEES/DEFENDANTS


       SECOND APPELLANT’S MOTION TO SUPPLEMENT

                   APPELLANT’S BRIEF


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                           Chase Carmen Hunter, pro se
                           340 S. Lemon Ave. #9039
                           Walnut, CA 91789
                           Telephone: 707-706-3647
                           Facsimile: 703-997-5999
                           Chase_Hunter@yahoo.com
TO: THE JUSTICES OF THIS COURT


     On October 14, 2015, the Petitioner, herein referred
to as “Hunter”, was first able to access the underlying
court’s record due to a new, free technology offered by
the     underlying       court   (“TCTDC”       which     means    “Travis
County            Texas             District             Court”)           at
https://courts.co.travis.tx.us/CCO/                        which        TCTDC
calls “Civil Courts Online” or “CCO”.

     And   Hunter      discovered    that   there    is     no    “contest”
filed by the Respondents/Appellees to Hunter’s Original
Verified Motion To Appeal In Forma Pauperis Pursuant
Texas      Rule   of    Appellate      Procedure    Rule     20    et    seq.
(“Appeal IFP Motion”) which Hunter filed in the lower
court on 11/24/2014 (received by TCTDC and file stamped
on    12/01/2014       or   12/2/2014).     See    the     TCTDC   Clerk’s
record pp 251-257 and pp 149-155 of Supplement To The
Appendix Of the Appellant’s Brief which Hunter filed
with this Court on October 29, 2015, which shows, among
other things, all documents in the TCTDC record through
December 16, 2014.

     This is relevant to this appeal because this fact
shows that any court order arising from the TCTDC which
sustains the Appellees’ “contest” to Hunter’s Appeal
IFP    Motion     is    void   since    there     does    not    exist    any
document in the TCTDC in which the Appellees contested
Hunter’s Appeal IFP Motion.
    WHEREFORE,     Appellant       asks     that    this      Court
supplement    Hunter’s   Appellant’s      Brief    as   set   forth
herein   to   establish,   among    other    things,    that   the
TCTDC’s order sustaining the “contest” is void.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039, Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                         CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________                     11/03/2015
Chase Carmen Hunter

                 CERTIFICATE OF CONFERENCE

I, Chase Carmen Hunter, certify that I conferred with
the adverse parties many times in writing since April
2015 and they have refused to agree with Hunter
regarding the relief requested.




__________________                   11/03/2015
Chase Carmen Hunter

                       CERTIFICATION
                  CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the
foregoing was served upon the parties shown below as
indicated:

Cynthia A. Morales, Assistant Attorney General
By Efile on 11/03/2015
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348

Velva L. Price
Clerk of Travis County Texas District Court
By Efile on 11/03/2015



Chase Carmen Hunter